Exhibit 10.1

EXECUTION VERSION

LOAN MODIFICATION AGREEMENT AND REFINANCING TERM LOAN AMENDMENT dated as of
March 4, 2014 (this “Amendment”), to the Third Amended and Restated Credit
Agreement dated as of March 1, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among FREESCALE
SEMICONDUCTOR, INC., a Delaware corporation (the “Borrower”), FREESCALE
SEMICONDUCTOR HOLDINGS V, INC., a Delaware corporation (“Holdings”), FREESCALE
SEMICONDUCTOR HOLDINGS IV, LTD., a Bermuda exempted limited liability company
(“Foreign Holdings”), FREESCALE SEMICONDUCTOR HOLDINGS III, LTD., a Bermuda
exempted limited liability company (“Parent”), the LENDERS (as defined in
Article I of the Credit Agreement) from time to time party thereto and CITIBANK,
N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), as collateral agent for the Lenders (in such capacity,
the “Collateral Agent”), as Swing Line Lender and as L/C Issuer.

A. Pursuant to Section 2.16 of the Credit Agreement, (i) the Borrower has made a
Loan Modification Offer to each Tranche B-3 Term Lender and each Tranche B-4
Term Lender to make certain Permitted Amendments with respect to their Tranche
B-3 Term Loans and Tranche B-4 Term Loans as set forth herein.

B. Pursuant to Section 2.18 of the Credit Agreement, the Borrower has requested
that the Persons set forth on Schedule 1 hereto and identified as “Additional
Tranche B-4 Term Lenders” (the “Additional Tranche B-4 Term Lenders”) make
Refinancing Term Loans (the “Additional Tranche B-4 Term Loans”) to the Borrower
on the Loan Modification Effective Date (as defined below) in an aggregate
principal amount equal to $596,690,350.42. The proceeds of the Additional
Tranche B-4 Term Loans will be used to repay in full the Tranche B-3 Term Loans
and Tranche B-4 Term Loans of each Term Lender that does not become an Accepting
Term Lender (as defined below) (such Term Loans, the “Non-Modified Term Loans”)
and to pay fees and expenses related to the transactions contemplated by this
Amendment.

C. The Tranche B-3 Term Lenders party hereto (the “Accepting Tranche B-3 Term
Lenders”) are willing to agree to such Permitted Amendments with respect to
their Tranche B-3 Term Loans and the Tranche B-4 Term Lenders party hereto (the
“Accepting Tranche B-4 Term Lenders” and, together with the Accepting Tranche
B-3 Term Lenders, the “Accepting Term Lenders”; the Tranche B-3 Term Loans and
the Tranche B-4 Term Loans of the Accepting Term Lenders, the “Modified Term
Loans”) are willing to agree to such Permitted Amendments with respect to their
Tranche B-4 Term Loans, in each case on the terms and subject to the conditions
set forth herein and in the Credit Agreement.

D. The Additional Tranche B-4 Term Lenders are willing to make the Additional
Tranche B-4 Term Loans to the Borrower on the Loan Modification Effective Date
on the terms and subject to the conditions set forth herein and in the Credit
Agreement.

E. Citigroup Global Markets Inc., Barclays Bank PLC, Credit Suisse Securities
(USA) LLC, Deutsche Bank Securities Inc., Goldman Sachs Lending Partners LLC and
Morgan Stanley Senior Funding, Inc. will act as joint lead arrangers and joint
bookrunners for the Additional Tranche B-4 Term Loans (in such capacities, the
“Arrangers”).



--------------------------------------------------------------------------------

F. Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Credit Agreement. The provisions of Section 1.02 of the
Credit Agreement are hereby incorporated by reference herein, mutatis mutandis.

Accordingly, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Loans of Accepting Term Lenders. (a) Subject to the terms and
conditions set forth herein and in the Credit Agreement, effective upon the Loan
Modification Effective Date, each existing Tranche B-3 Term Lender that is an
Accepting Tranche B-3 Term Lender shall be redesignated as and shall constitute
a Tranche B-4 Term Lender under the Credit Agreement as amended hereby, and its
existing Tranche B-3 Term Loans shall be redesignated as and shall constitute
Tranche B-4 Term Loans thereunder, with only such changes in the terms
applicable to Tranche B-4 Term Loans as are contemplated by this Amendment.

(b) Subject to the terms and conditions set forth herein and in the Credit
Agreement, effective upon the Loan Modification Effective Date, each existing
Tranche B-4 Term Lender that is an Accepting Tranche B-4 Term Lender shall
continue to constitute a Tranche B-4 Term Lender under the Credit Agreement as
amended hereby, and its existing Tranche B-4 Term Loans shall continue to
constitute Tranche B-4 Term Loans thereunder, with only such changes in terms
applicable thereto as are contemplated by this Amendment.

(c) For the avoidance of doubt, by execution of this Amendment, each Accepting
Term Lender hereby waives any rights, title or claim it might otherwise have,
pursuant to Section 2.13 of the Credit Agreement or otherwise, in or with
respect to any payments of principal, interest or other amounts made by the
Borrower in connection with the repayment of the Non-Modified Term Loans on the
Loan Modification Effective Date pursuant to this Amendment.

SECTION 2. Making of Additional Tranche B-4 Term Loans. (a) Subject to the terms
and conditions set forth herein and in the Credit Agreement, each Additional
Tranche B-4 Term Lender severally agrees to make to the Borrower, on the Loan
Modification Effective Date, an Additional Tranche B-4 Term Loan denominated in
Dollars, in a principal amount equal to the amount set forth next to such
Additional Tranche B-4 Term Lender’s name on Schedule 1 (the “Additional Tranche
B-4 Term Loan Commitments”). Amounts borrowed under this Section 2 and repaid or
prepaid may not be reborrowed.

(b) Pursuant to Section 2.18(b) of the Credit Agreement, the Additional Tranche
B-4 Term Loans have been designated as an increase in the Tranche B-4 Term
Loans. Unless the context shall otherwise require, each Additional Tranche B-4
Term Lender shall constitute a Refinancing Term Lender, a Tranche B-4 Term
Lender, a Term Lender and a Lender under the Credit Agreement as amended hereby,
and its Additional Tranche B-4 Term Loans shall constitute Refinancing Term
Loans, Tranche B-4 Term Loans, Term Loans and Loans, in each case for all
purpose of the Credit Agreement as amended hereby and the other Loan Documents.

 

2



--------------------------------------------------------------------------------

(c) The Additional Tranche B-4 Term Loan Commitment of each Additional Tranche
B-4 Term Lender shall be automatically and permanently reduced to $0 upon the
making of such Additional Tranche B-4 Term Lender’s Additional Tranche B-4 Term
Loans pursuant to Section 2(a) hereof.

(d) The proceeds of the Additional Tranche B-4 Term Loans are to be used by the
Borrower solely for the purposes set forth in Recital B of this Amendment and as
further set forth herein.

SECTION 3. Amendments to Credit Agreement. Effective as of the Amendment
Effective Date, the Credit Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following defined terms in the appropriate alphabetical order therein:

“Loan Modification Agreement No. 1” means the Loan Modification Agreement and
Refinancing Term Loan Amendment dated as of March 4, 2014, among the Borrower,
Holdings, Foreign Holdings, Parent, the Subsidiary Guarantors, the
Administrative Agent, the Collateral Agent and the Lenders party thereto.

“Loan Modification Effective Date” means March 4, 2014, which was the Loan
Modification Effective Date under (and as defined in) Loan Modification
Agreement No. 1.

(b) The definition of the term “Applicable Rate” set forth in Section 1.01 of
the Credit Agreement is hereby amended by (i) deleting the words “Tranche B-4
Term Loans and” in clause (c) thereof and (ii) amending and restating clause
(b) thereof in its entirety as follows:

“(b) with respect to Tranche B-4 Term Loans, (i) for Eurocurrency Rate Loans,
3.25% and (ii) for Base Rate Loans 2.25%; and”.

(c) The definition of the term “Class” set forth in Section 1.01 of the Credit
Agreement is hereby amended by (i) deleting the words “Tranche B-3 Term
Lenders,” in clause (a) thereof, (ii) replacing the words “clause (a) above” in
clause (b) thereof with the words “clause (c) below” and (iiii) deleting the
words “Tranche B-3 Term Loans,” in clause (c) thereof.

(d) The definition of the term “Eurocurrency Rate” set forth in Section 1.01 of
the Credit Agreement is hereby amended by (i) replacing the words “Tranche B-3
Term Loan” in clause (x) thereof with the words “Tranche B-4 Term Loan”,
(ii) deleting the words “Tranche B-4 Term Loan or” in clause (y) thereof and
(iii) deleting the words “, in each case” in clause (y) thereof.

 

3



--------------------------------------------------------------------------------

(e) The definition of the term “Facility” set forth in Section 1.01 of the
Credit Agreement is hereby amended by deleting the words “the Tranche B-3 Term
Loans,” therein.

(f) The definition of the term “Incremental Availability” set forth in
Section 1.01 of the Credit Agreement is hereby amended by inserting the words
“or the Loan Modification Effective Date,” immediately following the words
“Third Amendment and Restatement Agreement” in the last sentence thereof.

(g) The definition of the term “Loan” set forth in Section 1.01 of the Credit
Agreement is hereby amended by inserting the words “or Loan Modification
Agreement No. 1, as the case may be,” immediately following the words “Third
Amendment and Restatement Agreement” in the parenthetical therein.

(h) The definition of the term “Maturity Date” set forth in Section 1.01 of the
Credit Agreement is hereby amended by amending and restating clause (b) thereof
in its entirety as follows:

“(b) [reserved],”

(i) The definition of the term “Term Loans” set forth in Section 1.01 of the
Credit Agreement is hereby amended by amending and restating the first sentence
thereof in its entirety as follows:

““Term Loans” means, collectively, the Tranche B-4 Term Loans and the Tranche
B-5 Term Loans.”

(j) The definition of the term “Tranche B-4 Term Loans” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

““Tranche B-4 Term Loans” means, collectively, the term loans made pursuant to
the Third Amendment and Restatement Agreement, the Tranche B-3 Term Loans that
were redesignated as and became Tranche B-4 Term Loans pursuant to Loan
Modification Agreement No. 1, and the Additional Tranche B-4 Term Loans made
pursuant to (and as defined in) Loan Modification Agreement No. 1.”

(k) Section 2.05(a)(i) of the Credit Agreement is hereby amended by (i) deleting
the words “Tranche B-3 Term Loans,” in the first parenthetical of the first
sentence thereof.

(l) Section 2.05(a)(iv) of the Credit Agreement is hereby amended by
(i) replacing the words “first anniversary of the Third Restatement Effective
Date” in clause (y) thereof with the words “six month anniversary of the Loan
Modification Effective Date”, (ii) deleting clause (x) thereof in its entirety
and (iii) redesignating clauses (y) and (z) thereof as clauses (x) and
(y) thereof, respectively.

 

4



--------------------------------------------------------------------------------

(m) Section 2.07(a) of the Credit Agreement is hereby amended by (i) replacing
the words “June 2013” in sub-clause (B) of clause (i) thereof with the words
“March 2014”, (ii) replacing the words “Third Restatement Effective Date” in
sub-clause (B) of clause (i) thereof with the words “Loan Modification Effective
Date”, (iii) deleting sub-clause (A) of clause (i) thereof in its entirety and
(iv) redesignating sub-clauses (B) and (C) of clause (i) thereof as sub-clauses
(A) and (B), respectively.

SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, each of Holdings, Foreign Holdings, the Borrower,
Parent and each other Loan Party hereby represents and warrants to each of the
Lenders (including the Additional Tranche B-4 Term Lenders) and the
Administrative Agent that, as of the Loan Modification Effective Date: (i) this
Amendment (A) has been duly authorized by all necessary corporate or other
organizational and, if required, member or shareholder action of such Person,
(B) has been duly executed and delivered by such Person and (C) constitutes a
legal, valid and binding obligation of such Person enforceable against each of
them in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law and (ii)(A)
the representations and warranties set forth in Article V of the Credit
Agreement or in any other Loan Document are true and correct in all material
respects on and as of the Loan Modification Effective Date, except (x) to the
extent such representations and warranties expressly relate to an earlier date,
in which case they were true and correct in all material respects as of such
earlier date and (y) that any representation and warranty that is qualified as
to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects,
subject to clause (x) above, on and as of such date and (B) after giving effect
to this Amendment and the transactions contemplated hereby, no Default or Event
of Default has occurred and is continuing.

SECTION 5. Other Agreements. (a) Each Lender party hereto hereby consents to the
Maturity Date with respect to the Additional Tranche B-4 Term Loans.

(b) Each Additional Tranche B-4 Term Lender hereby agrees with the Borrower and
the Administrative Agent that: (i) such Additional Tranche B-4 Term Lender will
deliver the tax forms and certificates required to be delivered by a Lender
(including, if applicable to such Additional Tranche B-4 Term Lender, a Foreign
Lender) under Section 10.15 of the Credit Agreement, on or before the date such
Lender becomes an Additional Tranche B-4 Term Lender under the Credit Agreement
and (ii) such Additional Tranche B-4 Term Lender has delivered or will promptly
deliver to the Administrative Agent a completed Administrative Questionnaire.

(c) The parties hereto hereby agree that this Amendment shall constitute (i) the
Loan Modification Offer required pursuant to Section 2.16(a) of the Credit
Agreement and (ii) notice with respect to the establishment of Refinancing Term
Loans required pursuant to Section 2.18(a) of the Credit Agreement, and the
Administrative Agent hereby waives compliance with the requirements with respect
to the date on which each such notice was required to be delivered pursuant
thereto.

 

5



--------------------------------------------------------------------------------

SECTION 6. Effectiveness. Each of (i) this Amendment and (ii) the obligations of
each Additional Tranche B-4 Term Lender to make an Additional Tranche B-4 Term
Loan hereunder shall become effective as of the first date (such date being
referred to as the “Loan Modification Effective Date”) that each of the
following conditions shall have been satisfied or waived in accordance with the
terms of the Credit Agreement:

(a) the Administrative Agent (or its counsel) shall have received counterparts
of this Amendment that, when taken together, bear the signatures of
(i) Holdings, (ii) Foreign Holdings, (iii) the Borrower, (iv) Parent, (v) each
Other Parent Guarantor, (vi) each other Guarantor, (vii) each Accepting Tranche
B-3 Term Lender, (viii) each Accepting Tranche B-4 Term Lender, (ix) each
Additional Tranche B-4 Term Lender and (x) the Required Lenders;

(b) (i) the Administrative Agent shall have received (x) a Committed Loan Notice
with respect to the Additional Tranche B-4 Term Loans, duly executed and
delivered by the Borrower at least three Business Days prior to the Loan
Modification Effective Date and (y) a notice of prepayment with respect to the
prepayment of the Non-Modified Term Loans required to be made pursuant to
Section 2.05(c) of the Credit Agreement (the “Term Loan Prepayment”) and
(ii) substantially contemporaneously with the other transactions contemplated
hereby, the Borrower shall have made the Term Loan Prepayment and shall have
paid all amounts required to be paid by it in connection therewith;

(c) the Administrative Agent and the Arrangers shall have received documents and
certificates relating to the organization, existence and good standing of each
Loan Party and the authorization of this Amendment and the Loan Documents and
transactions contemplated hereby, all in form and substance reasonably
satisfactory to the Administrative Agent and the Arrangers;

(d) the Administrative Agent and the Arrangers shall have received a favorable
legal opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Loan
Parties, addressed to the Administrative Agent, the Collateral Agent, the Swing
Line Lender, each L/C Issuer, the Lenders and the Arrangers, dated the Loan
Modification Effective Date, in form and substance reasonably satisfactory to
the Administrative Agent and the Arrangers, which the Loan Parties hereby
request such counsel to deliver;

(e) the Administrative Agent and the Arrangers shall have received a favorable
legal opinion of Conyers, Dill & Pearman Limited, counsel to the Loan Parties
incorporated in Bermuda, addressed to the Lenders, the Administrative Agent, the
Collateral Agent, the Swing Line Lender, each L/C Issuer and the Arrangers,
dated the Loan Modification Effective Date, in form and substance reasonably
satisfactory to the Administrative Agent and the Arrangers, which the Loan
Parties hereby request such counsel to deliver;

 

6



--------------------------------------------------------------------------------

(f) the representations and warranties of Holdings, Foreign Holdings, the
Borrower, Parent and each other Loan Party set forth in Section 3 hereof shall
be true and correct as of the Loan Modification Effective Date, and the
Administrative Agent shall have received a certificate, dated the Loan
Modification Effective Date and signed by a Responsible Officer or the chief
executive officer of the Borrower, confirming the truth and correctness thereof,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Arrangers;

(g) no Default shall exist, or would result from the transactions contemplated
hereby, including the proposed Borrowing of the Additional Tranche B-4 Term
Loans or from the application of the proceeds thereof;

(h) the Administrative Agent shall have received all documentation and other
information reasonably requested by it that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act; and

(i) the Arrangers shall have received payment of all fees payable in connection
with this Amendment and the Administrative Agent and the Arrangers shall have
received all other amounts due and payable on or prior to the Loan Modification
Effective Date, including reimbursement or payment of all reasonable and
documented out-of-pocket costs and expenses required to be reimbursed or paid by
the Borrower in connection with, this Amendment.

The Administrative Agent shall notify the Borrower and the Lenders (including
the Additional Tranche B-4 Term Lenders) of the Loan Modification Effective
Date, and such notice shall be conclusive and binding.

SECTION 7. Reaffirmation of Guaranty and Security. (a) Each Loan Party, by its
signature below, hereby agrees that, notwithstanding the effectiveness of this
Amendment, the Collateral Documents continue to be in full force and effect;

(b) each Loan Party, by its signature below, affirms and confirms (i) its
obligations under each of the Loan Documents to which it is a party, (ii) its
guarantee of the secured Obligations and (iii) the pledge of and/or grant of a
security interest in its assets as Collateral to secure such Obligations, all as
provided in the Loan Documents as originally executed, and acknowledges and
agrees that such guarantee, pledge and/or grant continue in full force and
effect in respect of, and to secure, such Obligations under the Credit Agreement
and the other Loan Documents;

(c) in addition to, and not in lieu of, any other Liens for the benefit of the
Accepting Term Lenders and the Additional Tranche B-4 Term Lenders, as security
for the payment or performance, as the case may be, in full of the Obligations,
including the Guarantees, security interests are hereby granted by the following
Grantors (as such term is defined in the Security Agreement) to Citibank, N.A.,
as collateral agent under the Loan Documents (including, without limitation, the
Credit Agreement) for the Secured Parties, in, all right, title or interest in
or to any and all of the following Collateral, in each case whether now owned or
at any time hereafter acquired by such Grantor or in which such Grantor now has
or at any time in the future may acquire any right, title or interest: (i) by
each of the Grantors in the Pledged Collateral (as such term is defined in the
Security Agreement) and (ii) by each of the Grantors other than Freescale
Semiconductor Holdings IV, Ltd. in the Article 9 Collateral (as such term is
defined in the Security Agreement); and

 

7



--------------------------------------------------------------------------------

(d) each Grantor hereby authorizes the filing of any financing statements or
continuation statements, and amendments of financing statements, in any
jurisdictions and with any filing offices as the Collateral Agent may determine,
in its sole discretion, are necessary or advisable to perfect the security
interest granted to the Collateral Agent in connection with this Amendment. Such
financing statements may contain an indication or description of collateral that
describes such property in any manner as the Collateral Agent may determine, in
its sole discretion, is necessary, advisable or prudent to ensure the perfection
of the security interest in the collateral granted to the Collateral Agent in
connection with this Amendment, including describing such property as “all
assets” or “all personal property,” and “whether now owned or at any time
hereafter acquired” or “now has or at any time in the future may acquire any
right, title or interest.”

SECTION 8. Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent, the Collateral Agent and the Arrangers for their
reasonable and documented out-of-pocket costs and expenses in connection with
this Amendment, including the fees, charges and disbursements of Cravath,
Swaine & Moore LLP.

SECTION 9. Non-Reliance on Administrative Agent. Each Accepting Term Lender and
each Additional Tranche B-4 Term Lender represents to the Administrative Agent
and the Collateral Agent that it has, independently and without reliance upon
the Administrative Agent, the Collateral Agent, any Arranger or any Lender, and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates and made its own decisions to agree to the Permitted Amendments with
respect to its Term Loans hereunder or to make its Additional Tranche B-4 Term
Loans hereunder, as the case may be, and enter into this Amendment. Each
Accepting Lender and each Additional Tranche B-4 Term Lender also represents
that it will, independently and without reliance upon the Administrative Agent,
the Collateral Agent, any Arranger or any Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Amendment, the Credit Agreement and the other Loan Documents, and to
make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Affiliates.

SECTION 10. Administrative Agent Consent. The Administrative Agent hereby
agrees, for purposes of Section 2.18 of the Credit Agreement, and without
prejudice to or affecting Section 9 hereof, that each Additional Tranche B-4
Term Lender which is not a Lender, an Affiliate of a Lender or an Approved Fund
has been approved and consented to by the Administrative Agent.

 

8



--------------------------------------------------------------------------------

SECTION 11. Post-Closing Undertakings With Respect to Collateral. (a) Within 45
days following the Loan Modification Effective Date (or such later time as the
Administrative Agent may agree in its sole discretion), the Borrower shall
deliver to the Administrative Agent, with respect to each Mortgaged Property,
(i) such duly executed amendments and other modifications to the Mortgage
thereon as shall have been reasonably requested by the Administrative Agent,
(ii)(x) a date-down or similar endorsement to its Mortgage Policy where
available or (y) if no date-down or similar endorsement to its Mortgage Policy
is available, a mortgage modification endorsement, which may include a T-38
endorsement for any Mortgaged Property located in Texas together with a lien
search to be performed after recordation of any Mortgage amendment or
modification required under clause (i) hereof; provided that the Borrower shall
be required to remove any encumbrance or lien on its title identified in such
lien search and not otherwise permitted under the Credit Agreement and
(iii) favorable opinions of local counsel to the Loan Parties in each state in
which any Mortgaged Property is located, in form and substance reasonably
satisfactory to the Administrative Agent, confirming that the Mortgage on each
Mortgage Property located in such state, as amended, continues to secure the
Obligations, including in respect of the Modified Term Loans and the Additional
Tranche B-4 Term Loans.

(b) Within 60 days following the Loan Modification Effective Date (or such later
time as the Administrative Agent may agree in its sole discretion), the Borrower
shall, or shall cause the applicable Loan Party to, deliver to the
Administrative Agent and the Collateral Agent, with respect to each Collateral
Document under the laws of any foreign jurisdiction, amendments, modifications
or supplements to such Collateral Document and/or such additional Collateral
Documents (and all related documents, including opinions of counsel, reasonably
requested by the Administrative Agent) as may be necessary or appropriate, in
the reasonable judgment of the Administrative Agent, to ensure that each such
Collateral Document and the interest created thereby shall continue to apply for
the benefit of all of the Obligations, including the Modified Term Loans and the
Additional Tranche B-4 Term Loans.

SECTION 12. Joinder. From and after the Loan Modification Effective Date, each
Additional Tranche B-4 Term Lender executing and delivering a signature page to
this Amendment shall become a party to the Credit Agreement and, except as
specifically set forth herein or in the Credit Agreement, shall have the rights
and obligations of a Lender thereunder and under the other Loan Documents and
shall be bound by the provisions thereof.

SECTION 13. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery by telecopy or other electronic image scan
transmission of an executed counterpart of a signature page to this Amendment
shall be effective as delivery of an original executed counterpart of this
Amendment. The Agents may also require that any such documents and signatures
delivered by telecopy or other electronic image scan transmission be confirmed
by a manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopy or other electronic image scan transmission.

SECTION 14. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

9



--------------------------------------------------------------------------------

SECTION 15. Jurisdiction. ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS
AMENDMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AMENDMENT, THE BORROWER, FOREIGN HOLDINGS,
HOLDINGS, PARENT, EACH OTHER PARENT GUARANTOR, EACH GUARANTOR, EACH AGENT PARTY
HERETO AND EACH LENDER (INCLUDING EACH ADDITIONAL TRANCHE B-4 TERM LENDER)
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS. THE BORROWER, FOREIGN HOLDINGS, HOLDINGS, PARENT,
EACH OTHER PARENT GUARANTOR, EACH GUARANTOR, EACH AGENT PARTY HERETO AND EACH
LENDER (INCLUDING EACH ADDITIONAL TRANCHE B-4 TERM LENDER) IRREVOCABLY WAIVES
ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AMENDMENT OR OTHER DOCUMENT RELATED THERETO.

SECTION 16. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 17. No Novation; Effect of Amendment. The parties hereto acknowledge and
agree that (a) except as expressly provided herein with respect to the Term Loan
Prepayment, this Amendment does not constitute a novation, payment and
reborrowing or termination of the Obligations under the Credit Agreement and the
other Loan Documents as in effect prior to the Loan Modification Effective Date,
(b) such Obligations are in all respects continuing with only the terms being
modified as provided in this Amendment and (c) the liens and security interests
in favor of the Collateral Agent for the benefit of the Secured Parties securing
payment of such Obligations are in all respects continuing and in full force and
effect with respect to all such Obligations. Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent, the Collateral Agent or the Borrower under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Loan Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect. Nothing herein shall be deemed to entitle any Loan Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall apply and be effective only with respect to the provisions of
the Credit Agreement. After the date hereof, any reference to the Credit
Agreement shall mean the Credit Agreement, as modified hereby. This Amendment
shall constitute a Loan Document, a Loan Modification Agreement and a
Refinancing Term Loan Amendment for all purposes of the Credit Agreement and the
other Loan Documents.

 

10



--------------------------------------------------------------------------------

[Remainder of this page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

FREESCALE SEMICONDUCTOR, INC., as Borrower, By:  

/s/ Steven P. Goel

  Name: Steven P. Goel   Title: Vice President and Treasurer FREESCALE
SEMICONDUCTOR HOLDINGS V, INC., as Holdings, By:  

/s/ Steven P. Goel

  Name: Steven P. Goel   Title: Treasurer FREESCALE SEMICONDUCTOR HOLDINGS IV,
LTD., as Foreign Holdings, By:  

/s/ Steven P. Goel

  Name: Steven P. Goel   Title: Treasurer FREESCALE SEMICONDUCTOR HOLDINGS III,
LTD., as Parent, By:  

/s/ Steven P. Goel

  Name: Steven P. Goel   Title: Treasurer

[Loan Modification Agreement and Refinancing Term Loan Amendment]



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, LTD., as an Other Parent Guarantor, By:  

/s/ Steven P. Goel

  Name: Steven P. Goel   Title: Treasurer FREESCALE SEMICONDUCTOR HOLDINGS II,
LTD., as an Other Parent Guarantor, By:  

/s/ Steven P. Goel

  Name: Steven P. Goel   Title: Treasurer SIGMATEL, LLC, as a Guarantor, By:  
Freescale Semiconductor, Inc.,   its sole member By:  

/s/ Steven P. Goel

  Name: Steven P. Goel   Title: Vice President and Treasurer

 

[Loan Modification Agreement and Refinancing Term Loan Amendment]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent, Collateral Agent and Additional Tranche
B-4 Term Lender By:  

/s/ Matthew Burke

  Name:Matthew Burke   Title: Vice President

 

[Loan Modification Agreement and Refinancing Term Loan Amendment]



--------------------------------------------------------------------------------

FORM OF SIGNATURE PAGE TO LOAN MODIFICATION AGREEMENT AND REFINANCING TERM LOAN
AMENDMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE TO THE FREESCALE
SEMICONDUCTOR, INC. THIRD AMENDED AND RESTATED CREDIT AGREEMENT

I. Election: Check each box that applies:

¨ ACCEPTING TRANCHE B-3 TERM LENDER: The undersigned Tranche B-3 Term Lender, by
executing this signature page as an Accepting Tranche B-3 Term Lender,
irrevocably agrees to the terms of this Amendment and consents to all of the
amendments to the Credit Agreement effected hereby, including the amendments to
the terms thereof setting forth the Maturity Date with respect to and the rate
of interest applicable to its Tranche B-3 Term Loans and acknowledges that upon
the Loan Modification Effective Date, it will become a Tranche B-4 Term Lender
and its Tranche B-3 Term Loans will become Tranche B-4 Term Loans.

¨ ACCEPTING TRANCHE B-4 TERM LENDER: The undersigned Tranche B-4 Term Lender, by
executing this signature page as an Accepting Tranche B-4 Term Lender, agrees to
the terms of this Amendment and consents to all of the amendments to the Credit
Agreement effected hereby, including the amendments to the terms thereof setting
forth the rate of interest applicable to its Tranche B-4 Term Loans.

II. Signature:

 

Name of Institution:

       

 

By:     Name:   Title:   For any institution requiring a second signature line:
By:     Name:   Title:  

 

[Loan Modification Agreement and Refinancing Term Loan Amendment]



--------------------------------------------------------------------------------

Schedule 1

Commitments

 

Additional Tranche B-4 Term Lender

   Additional Tranche B-4 Term Loan
Commitment  

CITIBANK, N.A.

   $ 596,690,350.42   

TOTAL

   $ 596,690,350.42   